Case 19-34054-sgj11 Doc 386 Filed 01/22/20                     Entered 01/22/20 17:02:44               Page 1 of 3



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Maxim B. Litvak (Texas Bar No. 24002482)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel and Proposed Counsel for the Debtor and Debtor-in-Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                   )
    In re:                                                         )   Chapter 11
                                                                   )
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                           )   Case No. 19-34054-sgj11
                                                                   )
                                     Debtor.                       )   Re: Docket No. 286
                                                                   )


        CERTIFICATION OF NO OBJECTION REGARDING SECOND MONTHLY
      APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
      OF PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL TO THE DEBTOR
      FOR THE PERIOD FROM NOVEMBER 1, 2019 THROUGH NOVEMBER 30, 2019
                           (NO ORDER REQUIRED)



1 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_DE:227234.1 36027/002
Case 19-34054-sgj11 Doc 386 Filed 01/22/20            Entered 01/22/20 17:02:44        Page 2 of 3



        The undersigned hereby certifies that, as of the date hereof, no answer, objection, or other

responsive pleading has been received to the Second Monthly Application for Compensation and

Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the Debtor for

the Period from November 1, 2019 through November 30, 2019 [Docket No. 286] (the

“Application”) filed on December 30, 2019. The undersigned further certifies that the Court’s

docket in this case has been reviewed and no answer, objection, or other responsive pleading to

the Application appears thereon. Pursuant to the Application, objections to the Application were

to be filed and served no later than January 21, 2020 at 4:00 p.m. prevailing Eastern Time.

        Pursuant to the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals [Docket No. 141] filed on December 4, 2019, the

Debtor is authorized to pay Pachulski Stang Ziehl & Jones LLP (i) $639,014.00, which represents

80% of the fees ($798,767.50), and (ii) $26,317.71, which represents 100% of the expenses

requested in the Application, for the period from November 1, 2019 through November 30, 2019,

upon the filing of this Certification and without the need for entry of a Court order approving the

Application.

                             [Remainder of Page Intentionally Left Blank]




                                                  2
DOCS_DE:227234.1 36027/002
Case 19-34054-sgj11 Doc 386 Filed 01/22/20   Entered 01/22/20 17:02:44    Page 3 of 3



 Dated: January 22, 2020.               PACHULSKI STANG ZIEHL & JONES LLP

                                        Jeffrey N. Pomerantz (CA Bar No.143717)
                                        Ira D. Kharasch (CA Bar No. 109084)
                                        Maxim B. Litvak (TX Bar No. 24002482)
                                        Gregory V. Demo (NY Bar No. 5371992)
                                        10100 Santa Monica Boulevard, 13th Floor
                                        Los Angeles, CA 90067
                                        Telephone: (310) 277-6910
                                        Facsimile: (310) 201-0760
                                        Email:      jpomerantz@pszjlaw.com
                                                    ikharasch@pcszjlaw.com
                                                    mlitvak@pszjlaw.com
                                                    gdemo@pszjlaw.com

                                        -and-

                                        HAYWARD & ASSOCIATES PLLC

                                        /s/ Zachery Z. Annable
                                        Melissa S. Hayward
                                        Texas Bar No. 24044908
                                        MHayward@HaywardFirm.com
                                        Zachery Z. Annable
                                        Texas Bar No. 24053075
                                        ZAnnable@HaywardFirm.com
                                        10501 N. Central Expy, Ste. 106
                                        Dallas, Texas 75231
                                        Tel: (972) 755-7100
                                        Fax: (972) 755-7110

                                        Counsel and Proposed Counsel for the Debtor and
                                        Debtor-in-Possession




                                        3
DOCS_DE:227234.1 36027/002
